Citation Nr: 0615381	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-00 241	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a ganglion cyst removal from the left wrist, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a ganglion cyst removal from the right wrist.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to 
February 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's January 2001 
Notice of Disagreement (NOD) (a VA Form 21-4138 from the 
appellant specifically referring to his disagreement with the 
RO's denial of his right ear hearing loss service connection 
claim).  The Board must therefore remand that issue for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240 (1999).  That issue, as well as the issue of entitlement 
to an increased evaluation for left ear hearing loss, the 
issue of whether new and material evidence has been submitted 
sufficient to reopen the right wrist service connection claim 
and the issue of entitlement to pension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant is right-handed and there is no objective 
clinical evidence of any neurologic deficit or any sensory 
abnormality or any focal muscle atrophy that is a residual to 
the left wrist ganglion cyst removal surgery.

2.  The appellant's left wrist disability is not so unusual 
as to render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of the surgical removal of the left wrist 
ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 8515, 8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his left wrist increased rating claim by 
correspondence dated in May 2001, and June 2002.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, in the Statement of the Case (SOC) and in 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to increased ratings for wrist disabilities.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  The appellant was afforded a VA 
examination.  He was also scheduled for a Board hearing, but 
he failed to appear.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, the entire period 
from the date of the appellant's claim for an increased 
evaluation until the present is under appellate review.  The 
appellant was also provided with notice as to the clinical 
findings needed for higher evaluations for wrist disability, 
as well as the assistance VA would provide.  Proceeding with 
this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Full forearm pronation is from 0 to 80 degrees and full 
forearm supination is from 0 to 85 degrees.  Normal 
dorsiflexion (extension) of the wrist is from zero to 70 
degrees and normal palmar flexion is from zero to 80 percent.  
Normal ulnar deviation of the wrist is from zero to 45 
degrees and normal radial deviation is from zero to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

The appellant underwent a VA joints examination in June 2001; 
he complained of persistent pain and paralysis of the left 
hand.  On physical examination, the left wrist surgical scar 
was well healed.  The appellant complained of numbness in a 
nonanatomic distribution.  He demonstrated intact two-point 
discrimination for all digits for the median, radial and 
ulnar nerves, as well as intact motor function for those 
nerves, plus the anterior and posterior interosseus nerves.  
He had no contractures.  The appellant exhibited a full range 
of motion of all digits.  He also demonstrated a range of 
motion of the left wrist of 50 degrees of extension and 60 
degrees of flexion.  There was no evidence of thenar or 
hypothenar atrophy.  Upper extremity strength was normal.  
Radiographic examination of the left wrist yielded an 
impression of chondrocalcinosis with changes of the 
radiocarpal joint space that were suggestive of calcium 
pyrophosphate dehydrate-related arthritis.  The examiner 
rendered a diagnosis of status post ganglion cyst removal on 
the left wrist and stated that there was no evidence of 
recurrence of the ganglion.  The examiner also stated that 
there was no objective evidence of any neuropathy on 
examination.

The appellant underwent a VA peripheral nerves examination in 
August 2002; he complained of sharp and severe pains in his 
hand.  He also complained of paresthesias and swelling.  The 
examiner stated that the appellant is right-handed.  The 
appellant reported that he was unable to accomplish his 
activities of daily living because of severe hand pain.  On 
physical examination, there was a surgical scar on the dorsal 
aspect of the left wrist.  The left hand had normal muscle 
tone; there was no atrophy of the thenar or hypothenar 
eminences.  There was no wasting of the intrinsic hand 
muscles.  Upper extremity strength was 5/5.  The appellant 
said that he was unable to move any digit or his wrist due to 
great pain; he also claimed complete anesthesia.  However, he 
was able to unbutton his shirt without looking down.  The 
examiner noted that EMG testing performed in 1998 was normal.  
NCV/EMG testing conducted in association with this 
examination was within normal limits.  The examiner concluded 
that there was no objective neurologic deficit.  The examiner 
stated that there was no objective evidence of nerve damage 
from the ganglion removal surgery.  The examiner also stated 
that he was unable to find any evidence of focal muscle 
atrophy in any radicular or peripheral nerve pattern.  The 
examiner said that he could not find any specific focal 
sensory abnormalities to indicate one single peripheral nerve 
lesion.

Review of the appellant's VA outpatient treatment records 
reveals no clinical findings that the left wrist ganglion 
cyst had reoccurred.  There were no clinical findings that 
were ascribed to the in-service surgical removal of the left 
wrist ganglion cyst.  None of the most recent VA medical 
records, dated between April 2004 and June 2005 (and 
submitted by the appellant's representative with waiver of 
review by the agency of original jurisdiction), contain any 
notation concerning left wrist or hand pain, limitation of 
motion or neuropathy due to the ganglion removal.

The Board notes that the applicable regulations contain a 
number of provisions relating to the use and function of the 
wrist and hand.  The appellant is right-handed (as noted in 
the August 2002 VA medical examination).  His service-
connected left wrist ganglion removal residuals disability 
has been rated by the RO under the provisions of 38 C.F.R. 
§ 4.125(a), Diagnostic Code 8515.  Under this regulatory 
provision for the minor or nondominant hand, mild incomplete 
paralysis of the median nerve warrants a 10 percent 
evaluation, moderate incomplete paralysis of the median nerve 
warrants a 20 percent evaluation, and severe incomplete 
paralysis of the median nerve warrants a 40 percent 
evaluation.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normal, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the place of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, and the index and middle finger 
remain extended; cannot flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; flexion of the wrist weakened; pain with 
tropical disturbances warrants a 60 percent evaluation.

The appellant could possibly be rated under Diagnostic Code 
8516, paralysis of the ulnar nerve.  Under that Diagnostic 
Code, a 20 percent evaluation is warranted for moderate 
incomplete paralysis of the major hand and a 30 percent 
evaluation is warranted for a severe incomplete paralysis of 
the minor hand.

The Board finds that moderate incomplete paralysis of the 
median nerve has not been demonstrated in the appellant's 
left hand.  No muscle atrophy has been demonstrated.  Nerve 
conduction studies and neurological examinations have been 
normal.  In fact, there was no objective evidence of any 
neurologic, muscle or sensory abnormalities found on VA 
examination.  It is noted that when incomplete paralysis 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  The Board concludes that these 
findings do not demonstrate the presence of residuals of the 
ganglion cyst removal of the left wrist of more than mild 
severity, and that the findings thereby do not support a 
rating in excess of 10 percent on the left.  Given the lack 
of objective findings shown on examination, a rating in 
excess of this level is not warranted.  

For the same reasons, a higher evaluation is also not 
warranted based on the involvement of the ulnar nerve.  
Moderate incomplete paralysis of the ulnar nerve has not been 
demonstrated- in fact, it is not entirely clear that there 
even exists an ulnar nerve neuropathy.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for a disability rating in excess of 10 
percent for his left wrist ganglion removal residuals 
disability under Diagnostic Code 8515 and under Diagnostic 
Code 8516.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the left wrist 
ganglion cyst removal residuals disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left wrist disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for wrist disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
his service-connected left wrist disability, and he has not 
demonstrated marked interference with employment due to the 
ganglion cyst removal residuals.

There is no objective evidence of any symptoms due to the 
service-connected left wrist disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because the preponderance of the evidence is against the 
appellant's claim for an evaluation in excess of 10 percent 
for his left wrist disability, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for the appellant's 
left wrist residuals of a ganglion cyst removal is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Review of the evidence of record reveals that not all 
pertinent VA treatment records have been associated with the 
claims file.  In particular, Audiology Clinic records dated 
in 2005 indicate that the appellant has a VA audiogram dated 
in March 2004 that is not of record.  All of these records 
should be obtained and associated with the claims file.

VA has a duty to the veteran, in cases involving nonservice-
connected pension benefits, to provide "a thorough 
contemporaneous medical examination, one which takes into 
account prior medical records, so that the evaluation of the 
claimed disability will be a fully informed one."  Grantham 
v. Brown, 8 Vet. App. 228, 235 (1995).  The most recent 
rating action that listed and rated each of the appellant's 
disabilities is dated in January 2003.  The non-service-
connected disabilities rated thus far by the RO include 
anxiety and depression rated as zero percent disabling.  It 
is not clear what these ratings of the non-service-connected 
medical conditions were based on - especially since the 
appellant was never afforded a complete VA medical 
examination and review of his VA outpatient records show GAF 
scores in the 40s in 2004-2005.  Follow-up must be made 
concerning the severity, extent or current status of all 
existing psychiatric and medical problems.  The Board further 
notes that no social and industrial survey has been 
performed.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In addition, the appellant is seeking to reopen his claim of 
entitlement to service connection for the residuals of a 
right wrist ganglion cyst removal; this claim was last denied 
in a November 2000 rating decision.  In Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Although notification letters, dated in May 2001, and June 
2002, were issued in this matter, those letters do not comply 
with the Kent ruling.  

Finally, the appellant submitted a timely NOD, in April 2001, 
in which he specifically referred to his disagreement with 
the RO's denial of his request to reopen his right ear 
hearing loss service connection claim.  Because the RO did 
not subsequently issue an SOC addressing the right ear 
hearing loss service connection issue, the Board must remand 
the issue to the AMC/RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The RO/AMC will advise the appellant 
of what evidence would substantiate his 
petition to reopen his claim of 
entitlement to service connection for a 
right wrist disorder that was last denied 
in a November 2000 rating decision.  

Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the appellant of 
the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the appellant.  He should also 
be told to provide any evidence in his 
possession pertinent to the right wrist 
claim.  38 C.F.R. § 3.159 (2005).

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the appellant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).

2.  The RO should obtain from the 
appellant the names and addresses of all 
VA, government and private physicians 
and/or medical facilities that have 
provided the veteran any treatment for 
his hearing loss and for his psychiatric 
and medical conditions and secure all 
available relevant reports not already of 
record from those sources.  In 
particular, the RO should obtain the 
records from VA audiology clinics from 
2001 to the present.  

3.  All of these records should be 
associated with the claims file.  If 
there are no records, the documentation 
used in making that determination should 
be included in the claims file.  The 
appellant and his representative should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

4.  The appellant should be scheduled for 
an audiometric examination in order to 
determine the extent and severity of his 
service-connected left ear hearing loss 
disability.

5.  The RO should take such additional 
development action(s) as it deems proper 
with respect to the new and material 
evidence claim on appeal, including 
arranging for any and all appropriate VA 
examinations, and following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding notice 
and development.  

6.  A VA social and industrial survey 
should be conducted in order to clarify 
the appellant's medical, social, 
educational, and employment history.  The 
social worker should review the claims 
file prior to the survey.  The social 
worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
appellant's current functioning and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.  
Distinctions between service and non-
service-connected disorders should be 
noted. 

7.  The appellant should be also 
scheduled for additional appropriate VA 
medical examinations of his general 
medical condition.  The general medical 
examination should be broad enough to 
cover all diseases, injuries, and 
residual conditions which are suggested 
by the appellant's complaints, symptoms 
or findings at the time of examination.  
All complaints or symptoms having a 
medical cause should be covered by a 
definite diagnosis.  All necessary tests, 
as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each disability should be reported in 
detail.  

The examining physicians should be given 
access to the appellant's claims file in 
conjunction with the examinations to 
allow for a complete review of the 
record.  The examiners should describe in 
detail the impact, if any, that the 
appellant's psychiatric and medical 
conditions (singularly or in combination) 
have on his employability.

8.  Upon receipt of any VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

9.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
pension, increased rating and new and 
material evidence issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

10.  The RO should re-examine the 
appellant's claim of entitlement to 
service connection for right ear hearing 
loss on a new and material basis.  If no 
additional development is required, 
including any required by the Kent 
ruling, the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29 (2005), 
unless the matter is resolved by granting 
the benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should that issue be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


